I differ from the majority in their finding that the first interrogation was not custodial in nature, given the facts recited in the opinion. The trial court saw and heard the officers testify, and I find its judgment reasonable and supported by the evidence.
I agree, however, that the second confession on November 17, which was clearly attenuated in time and place from the first confession, is admissible. United States v. Bayer, supra.
Copies mailed to:
  Cheryl. A. Ross, Esq. Richard Hempfling, Esq. Hon. John P. Petzold